Me. Justice Wole
delivered the opinion of the court.
The first assignment of error is that the court should have granted the motion for a nonsuit. After the motion was overruled the defendant presented his evidence. This action was a waiver of the motion for a nonsuit. The rule is the same in criminal and civil actions.
Appellant maintains that there was no proof of adulteration, but lie admitted without objection the statement of the expert that the milk sold was adulterated, which statement the court had a right to believe.
The principal defence was that the defendant did not sell the milk. He maintained that he sold the milk to his son and that he was not responsible for what happened thereafter. But, although there was a conflict, sufficient proof existed that appellant was the owner of the shop from which the milk was sold and hence was responsible. People v. Gautier, 20 P. R. R. 311.
The judgment must be

Affirmed.

*393Chief Justice Hernández and Justices del Toro, Aldrey and Hutchison concurred.